DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
The finality of the Final Rejection mailed April 22, 2022 has been withdrawn.

Examiner characterized the “entire” laminate as being compostable on pages 13, 19 and 24 of the prior Office Action dated 12/16/21, and therefore making the 4/22/2022 Office Action final along with the introduction of a new ground of rejection in the 4/22/2022 Office Action in response to Applicant’s insertion of “and the entire compostable flexible material is compostable” to independent claim 1 was premature.

Examiner notes that Applicant’s specification does not appear to use the word “entire”, and therefore the language “the entire compostable flexible material is compostable” appears to have been taken from the Office Action dated 12/16/21 (as stated above, Examiner characterized the “entire” laminate as being compostable on pages 13, 19 and 24 of the prior Office Action dated 12/16/21).

Examiner notes that the language “and the material as a whole” appears in Applicant’s definition of compostable in paragraph 0039 of Applicant’s specification. Also see Note on interpretation of claim term “compostable” below.
A 35 U.S.C. 112(a) new matter rejection of claims 1-10 has not been made because the embodiment where “the entire compostable flexible material is compostable” presumably falls within the scope of the disclosure and of at least original independent claims 1 and 11. An objection has been made to the specification. See below.

Note on interpretation of claim term “compostable”
Given (a) the totality of the disclosure, (b) Applicant’s arguments of record throughout the prosecution history and (c) the Declaration Under 37 CFR 1.132 filed March 16, 2022, the broadest reasonable interpretation of the claim term “compostable” is that it is a more narrow term than “biodegradable”, and the claim term “compostable” has the definition provided in paragraph 0039 of Applicant’s specification, which states in full:
COMPOSTABLE means that the material as a whole, or layer of a flexible material, is capable of disintegrating in a compost environment, and complies with the compostability standards set forth by, but not limited to, the following organizations: U.S. Composting Council, Environmental Protection Agency, American Society for Testing and Materials (ASTM International), or TUv Austria. The material can be disintegrated in an anaerobic and aerobic composting environment, and the disintegration of the material can be achieved through fungi digestion.
[where some terms used in paragraph 0039 are defined separately in the specification].


Acknowledgement of Applicant’s Amendments
The amendments made in the claims in the Amendment filed March 16, 2022 have been received and considered by Examiner.

WITHDRAWN OBJECTION
The new matter objection to the specification made of record in the previous Office Action mailed December 16, 2021 has been withdrawn due to Applicant’s deletion of “37 degrees C to” from claim 11 in the Amendment filed March 16, 2022.

WITHDRAWN REJECTIONS
All 35 U.S.C. 112(a), 112(b) and 103 rejections of record in the previous Office Action mailed December 16, 2021 have been withdrawn due to Applicant’s amendments in the Amendment filed March 16, 2022.

The 103 rejections based on Mori et al. (US 2004/0076778) have been withdrawn because the laminate of Mori et al. is not fully compostable because it appears that a metal or ceramic vapor deposition layer in the laminate is required by Mori et al. (metal and ceramics are not compostable, so the laminate taught by Mori et al. is not fully compostable). This is the sole reason that the rejections based on Mori et al. (US 2004/0076778) have been withdrawn.

The 103 rejections based on Iyengar et al. (USPN 8,771,835) have been withdrawn because the laminate of Iyengar et al. is not fully compostable because it appears that a nano pigment coating in the laminate is required by Iyengar et al. (pigments such as clay and talc [col. 3, lines 41-50] are not compostable, so the laminate taught by Iyengar et al. is not fully compostable). This is the sole reason that the rejections based on Iyengar et al. (USPN 8,771,835) have been withdrawn.

NEW OBJECTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “the entire compostable flexible material is compostable” that was added to claim 1 in the Amdt. filed 3/16/22 should be incorporated in the specification so that the specification provides proper antecedent basis as to this particular claim recitation / subject matter.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In regard to claims 2-4, the specification is not enabling for a compostable flexible material as claimed, where the entire compostable flexible material is compostable, and where at least one of the barrier layer and the sealant layer comprises a metallized portion (“the entire compostable flexible material is compostable” is recited in claim 1, claim 2 depends upon claim 1).

In regard to claim 18, the specification is not enabling for a compostable flexible material as claimed, where the compostable flexible material as a whole is compostable, and where at least one of the barrier layer and the sealant layer comprises a metallized portion (“the entire material as a whole is compostable” is recited in claim 11, claim 18 depends upon claim 11).

	The specification is not enabling for a compostable flexible material that is entirely compostable, or compostable as a whole, because metal is not compostable.

Note the following references.

Ref. 1  – “6 Mistakes Youre Making With Your Compost Pile” – page 3 states that metal should never be put in a compost pile – “"The only things that should never go in your compost pile are glass, metal, styrofoam, and plastic," he says.” (page 3). Indicates that metal should not be in a compost pile.

Ref. 2 – “Managing for Better Compost” – pages 5-6 states that customers who purchase compost “do not want to find glass, plastic, metal, or medication containers in their compost” (top left, page 6). Indicates that metal should not be in a compost pile.
	
Ref. 3 – “Toxicity and Bioremediation of Heavy Metals Contaminated Ecosystem from Tannery Wastewater: A Review” – states that metals such as aluminum and copper have a deleterious effect on microorganisms (see, for example, page 3); microorganisms are what makes composting happen (see, for example, Ref. 4 below, page 6). Indicates that metal should not be in a compost pile, because metal has a deleterious effect on composting microorganisms (see, for example, Ref. 4 below, page 6).

Ref. 4 – “Composting: Recycling Naturally”- blue box at bottom of page 6 refers to “composting microorganisms” as what breaks down the material to be composted into compost.

	In summary of the four references as they pertain to this enablement rejection: it is established in the field of composting that metal should not be included in compost piles, at least for the following reasons: because metals are deleterious to the functioning of composting microorganisms, which make composting happen, and metals are not compostable.

The Wands factors for undue experimentation are considered below as they pertain to this enablement rejection:

(A) The breadth of the claims, (B) The nature of the invention, (C) The state of the prior art, (D) The level of one of ordinary skill, (E) The level of predictability in the art - claims 2-4 and 18 require metal as a component of the laminate, and because metal is not compostable, a laminate of which the entire laminate is compostable that includes metal is not attainable because metal is not compostable, and a laminate that is compostable as a whole that includes metal is not attainable because metal is not compostable. As discussed above in regard to Refs. 1-4, it is established in the field of composting that metal should not be included in compost piles, in part because metals are deleterious to the functioning of composting microorganisms, which make composting happen. The presence of metal in a compost pile therefore interferes with the composting process. Additionally, a laminate that includes even small amounts of metal is not entirely compostable (or compostable as a whole) because metal is not compostable.

(F) The amount of direction provided by the inventor- there is little to no direction provided by the inventor as to how a laminate that includes metal in it would be a laminate that is entirely compostable (claims 2-4), or that is compostable as a whole (claim 18). Additionally, metals are deleterious to the functioning of composting microorganisms, which make composting happen; therefore, the presence of metal in a compost pile therefore interferes with the composting process.

(G) The existence of working examples- there do not appear to be any working examples that correspond to the laminate claimed in claims 2-4 and 18- no working examples of a laminate that includes metal in it that is a laminate that is entirely compostable (claims 2-4), or that is compostable as a whole (claim 18). Additionally, metals are deleterious to the functioning of composting microorganisms, which make composting happen; therefore, the presence of metal in a compost pile therefore interferes with the composting process.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure- Since metal is not compostable, no quantity of experimentation would result in a laminate that includes metal in it that is a laminate that is entirely compostable (claims 2-4), or that is compostable as a whole (claim 18). Additionally, metals are deleterious to the functioning of composting microorganisms, which make composting happen; therefore, the presence of metal in a compost pile therefore interferes with the composting process.

Additionally, following the logic of Applicant’s argument in the paragraph bridging pages 13 and 14 of the Amendment filed March 16, 2022 that ceramics including clay is not compostable, a laminate including metal cannot be considered to be fully / entirely compostable (because metal is not compostable). Additionally, metal oxide is not compostable (see claim 3), so the entire laminate would not be compostable (metal oxides are often ceramics; Applicant has argued that ceramics are not compostable [paragraph bridging pages 13 and 14 of the Amendment filed March 16, 2022]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 11-14, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloutier et al. (US 2014/0349045) as evidenced by either individually of US 2011/0033700 and US 2012/0142817.
In regard to independent claims 1 and 11, Cloutier et al. teach a compostable flexible (see, for example, paragraph 0003) material comprising three layers (see, for example, abstract and paragraph 0003), where the three layers are a sealant layer (the bioplastic sealant layer 14 that is compostable under uncontrolled composting conditions of Cloutier et al. [see, for example, abstract and paragraphs 0020 and 0023]), a barrier layer (the barrier layer 12 composed of a compostable cellulose film that is compostable under uncontrolled composting conditions [see, for example, abstract and paragraphs 0020-0022]) and an adhesive layer (the compostable water-based dry bond adhesive 16 of Cloutier et al. [see, for example, abstract and paragraphs 0020 and 0024]).

Note that there is no requirement in Cloutier et al. that the adhesive includes polyurethane or acrylic (as discussed in paragraphs 0024 and 0025: note the teaching of “… securely holding heavier products” in paragraph 0024 for sufficiently low weight items to be packaged); that is to say, embodiments where the adhesive layer does not include polyurethane or acrylic (or any other non-compostable material) fall within the scope of the teachings of Cloutier et al.

The sealant layer and barrier layer are of biopolymers (bioplastics) that are not derived from petroleum (see, for example, abstract and paragraphs 0020, 0022 and 0023).

Cloutier et al. teach that the materials of the laminate material individually are compostable under the “home compostable” standard, and that the laminate material as a whole is compostable under the “home compostable” standard (paragraphs 0022, 0023, 0025, and 0041). Since Cloutier et al. establish that “[i]n order to be home compostable, the material must compost under common home composting conditions in less than six months” (paragraph 0008), the laminate material as a whole of Cloutier et al. is fully compostable.

Cloutier et al. teach that a suitable material for the barrier layer 12 is a Nature-Flex N950 film that has a water vapor transmission rate of no greater than 1.9 g/100 in2 in 24 hours at 100℉ and 90% relative humidity and an oxygen transmission rate of no greater than 0.06 cc/100 in2 in 24 hours at 75℉ and 0% relative humidity) (end of paragraph 0022). Examiner notes that 100℉ is about 38℃, and 75℉ is about 23℃. The numerical values of the water vapor transmission rate and oxygen transmission rate of the Nature-Flex N950 film taught by Cloutier et al. in paragraph 0022 fall within the ranges claimed in Applicant’s claims 1 and 11, and the units and conditions at which the rates were measured reported by Cloutier et al. correspond to the claimed units and conditions.

The NatureFlex brand of films (NatureFlex films are made by Innovia Films)
are cellulose based films, as evidenced by both of US 2011/0033700 (paragraph 0015) and US 2012/0142817 (paragraph 0034). Since the NatureFlex brand films such as the N950 type  (NatureFlex films are made by Innovia Films) is a cellulose based film, it is of a biopolymer that is not derived from petroleum (cellulose).

While Cloutier et al. does not explicitly teach a single embodiment or example that has each of the three layers identified above, including in particular the Nature-Flex N950 film, since Cloutier et al. teach that each of those layers (the sealant layer identified above, the adhesive layer identified above and the Nature-Flex N950 barrier film) are suitable materials for each respective layer of the compostable laminated packaging material, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a compostable laminated packaging material having all three of these particular layers, based on the teachings of Cloutier et al. identified above.

To the extent that Cloutier et al. does not explicitly teach that the compostable flexible material as a whole has a water vapor transmission rate and oxygen transmission rate that falls within the claimed range (even though the Nature-Flex N950 barrier film taught by Cloutier et al. does have a water vapor transmission rate of no greater than 1.9 g/100 in2 in 24 hours at 100℉ and 90% relative humidity and an oxygen transmission rate of no greater than 0.06 cc/100 in2 in 24 hours at 75℉ and 0% relative humidity [end of paragraph 0022]), one of ordinary skill in the art at the time of the filing of the application would have recognized that the laminate material as a whole of Cloutier et al. would have the barrier capabilities of the barrier layer of the laminate because the barrier layer is a component of the laminate, and it likely would have the highest barrier capability out of the layers since it is a barrier layer. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have optimized the barrier capabilities of the other layers of the laminate via routine experimentation to achieve the claimed barrier capabilities for the laminate as a whole, if necessary, that is, if the barrier capability for the laminate is not achieved alone by the barrier layer itself (MPEP 2144.05 II(A)).

Additionally, Examiner notes that additional materials are taught for the barrier layer other than the Nature-Flex N950 barrier film, where the barrier properties for those additional materials are a water vapor transmission rate of no greater than 2.9 g/100 in2 in 24 hours at 77℉ and 75% relative humidity and an oxygen transmission rate of no greater than 0.06 cc/100 in2 in 24 hours at 75℉ and 0% relative humidity (paragraph 0022 and claim 4). since Cloutier et al. teach that each of those layers (the sealant layer identified above, the adhesive layer identified above and the barrier films taught by Cloutier et al. other than the Nature-Flex N950 barrier film) are also disclosed as suitable materials for each respective layer of the compostable laminated packaging material, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a compostable laminated packaging material having all three of those layers, including any of the barrier layers having a water vapor transmission rate of no greater than 2.9 g/100 in2 in 24 hours at 77℉ and 75% relative humidity and an oxygen transmission rate of no greater than 0.06 cc/100 in2 in 24 hours at 75℉ and 0% relative humidity as the barrier layer of the three-layer film, based on the teachings of Cloutier et al. identified above.

Since the differences between the conditions at which the water vapor transmission rate between the (a) Nature-Flex N950 barrier film and (b) the barrier layers taught by Cloutier et al. other than the Nature-Flex N950 barrier film is small ([a] 100℉ and 90% relative humidity for Nature-Flex N950 barrier film versus [b] 77℉ and 75% for other barrier films taught by Cloutier et al.), and the conditions for measuring the oxygen transmission rates are the same, one of ordinary skill in the art at the time of the invention would have recognized that the barrier films other than the Nature-Flex N950 barrier film also would have had water vapor transmission rates and oxygen transmission rates that also fall within the claimed ranges.
Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to the Nature-Flex barrier films taught by Cloutier et al. other than the Nature-Flex N950 barrier film, to the extent that Cloutier et al. does not explicitly teach that the compostable flexible material as a whole has a water vapor transmission rate and oxygen transmission rate that falls within the claimed range (paragraph 0022), one of ordinary skill in the art at the time of the filing of the application would have recognized that the laminate material as a whole of Cloutier et al. would have the barrier capabilities of the barrier layer of the laminate because the barrier layer is a component of the laminate, and it likely would have the highest barrier capability out of the layers since it is a barrier layer. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have optimized the barrier capabilities of the other layers of the laminate via routine experimentation to achieve the claimed barrier capabilities for the laminate as a whole, if necessary, that is, if the barrier capability for the laminate is not achieved alone by the barrier layer itself (MPEP 2144.05 II(A)).

The entire flexible laminate packaging material of Cloutier et al. discussed above is compostable, because all components of the flexible laminate packaging material are of compostable materials (see, for example, abstract and paragraphs 0020-0025), and Cloutier et al. does not require any other components in the flexible laminate packaging material that are identified above.

Additionally, in regard to the recitation regarding the entire packaging laminate being compostable, Cloutier et al. teach that the materials of the laminate material individually are compostable under the “home compostable” standard, and that the laminate material as a whole is compostable under the “home compostable” standard (paragraphs 0022, 0023, 0025, and 0041). Since Cloutier et al. establish that “[i]n order to be home compostable, the material must compost under common home composting conditions in less than six months” (paragraph 0008), the laminate material as a whole of Cloutier et al. is fully compostable.

In further regard to claim 11, Cloutier et al. teach that the materials of the laminate material individually are compostable under the “home compostable” standard, and that the laminate material as a whole is compostable under the “home compostable” standard (paragraphs 0022, 0023, 0025, and 0041). Since Cloutier et al. establish that “[i]n order to be home compostable, the material must compost under common home composting conditions in less than six months” (paragraph 0008), the laminate material as a whole of Cloutier et al. is compostable, and it disintegrates into compost and biodegrades within 6 months of placing the laminate material in a compost environment as claimed in claim 11.

In regard to claims 2 and 18, Cloutier et al. teach that the barrier layer may be metallised to improve the barrier properties of the film (paragraph 0021), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have metallised the barrier layer of Cloutier et al. in those instances where a higher barrier capability of the film is desired over that which is achievable from the particular barrier layers that are disclosed in paragraphs 0022 as discussed above in regard to claims 1 and 11.

In regard to claims 5 and 14, Cloutier et al. teach a compostable flexible material / packaging structure of the compostable flexible material discussed above in regard to claim 1 (in regard to claim 5) and claim 11 (in regard to claim 14). Cloutier et al. teach that the compostable flexible material may include a compostable ink, where the compostable ink is applied to at least a portion of the barrier layer (paragraph 0028). 

In regard to claims 7 and 13, Cloutier et al. teach a compostable flexible material / packaging structure of the compostable flexible material discussed above in regard to claim 1 (in regard to claim 7) and claims 11 and 12 (in regard to claim 13). The water-based dry bond adhesive of Cloutier et al. discussed above in regard to claims 1 and 11 is a compostable water-based adhesive (see discussion regarding the water-based dry bond adhesive of Cloutier et al. in regard to claims 1 and 11, and, for example, paragraph 0024).

In regard to claims 8 and 12, Cloutier et al. teach a compostable flexible material / packaging structure of the compostable flexible material discussed above in regard to claims 1 (in regard to claim 8) and 11 (in regard to claim 12) that is exactly of the structure and composition as claimed in Applicant’s claims 8 and 12. See, for example, Fig. 2 and 3 and paragraph 0027 (indicating that the compostable closure has a part on each panel [for example, a zipper is provided as an example of the closure in paragraph 0027, one part of the zipper is on one panel, the other part of the zipper is on the other panel] and claim 9 of Cloutier et al.).

In regard to claim 16, Cloutier et al. teach a packaging structure of the compostable flexible material discussed above in regard to claim 11. Since there is nothing present in the compostable flexible material discussed above in regard to claim 11 that would make it not possible for the material to be heated by a microwave oven to warm or cook foodstuff contained in packaging made from the material, one of ordinary skill in the art would have expected that the material can be heated by a microwave oven to warm or cook foodstuff contained in packaging made from the material.
Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2014/0349045) in view of Wnuk et al. (US 2012/0107534), as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

Examiner notes that it appears that not all NatureFlex® films are metallized, as evidenced by the Futurama webpage under the “NatureFlex Films Types” heading, where six different categories are listed (one being “Metallised”) (top of page 2 of 6-page Futurama document, cited in 4/22/22 Office Action and 6-page document made of record in file on 4/22/22).

In regard to claims 2 and 18, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in each rejection of claims 1 and 11.

Cloutier et al. does not explicitly teach that any of the NatureFlex films disclosed by Cloutier et al. are metallized, and it is not otherwise clear that any of the particular NatureFlex films disclosed by Cloutier et al. are metallized.

Wnuk et al. teach that packaging laminates are known where a metallized NatureFlex film is used as a layer in multilayer packaging sachets, and that suitable results are obtained for packaging dry products (paragraph 0010). Therefore, since Wnuk et al. establish that it was known at the time of the filing of Wnuk et al. to have used a metallized NatureFlex film as a layer in multilayer packaging sachets in order to provide barrier capability, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a metallized NatureFlex film as the NatureFlex film for the barrier layer of Cloutier et al. in order to provide additional barrier capability to the laminate / package of Cloutier et al.

In regard to claim 3, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) and Wnuk et al. teach the compostable flexible material as discussed above in regard to claims 1 and 2.
Wnuk et al. teach that aluminum oxide may be the metallization material of the barrier layer, where the metallization material may be a metal or metal oxide, and further where aluminum oxide is a suitable material for the metal oxide of the metallization material (paragraph 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used aluminum oxide as metal oxide of the metallization material of the metallized barrier film taught by Cloutier et al. and Wnuk et al. as discussed above in regard to claim 2, since Wnuk et al. establish that aluminum oxide is a well known material for use as the metallization material of a metallized layer for use as a barrier material in packaging.
	Additionally and/or alternatively in regard to claims 2, 3 and 18, Wnuk et al. teach packaging laminates where the sealant layer is coated with a metal or metal oxide layer (which is a form of metallization) in order to achieve barrier properties for the package (see, for example, paragraphs 0018 and 0021). Wnuk et al. also teach that aluminum oxide is a suitable material for the metal oxide of the metallization material (paragraph 0042). Therefore, since Wnuk et al. establish that it was known at the time of the filing of Wnuk et al. to have used a metallized sealant layer (a sealant layer coated with a metal or metal oxide barrier layer) in multilayer packaging sachets to provide barrier capability to the sachets, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have metallized the sealant layer of Cloutier et al. to provide additional barrier capability to the laminate / package of Cloutier et al., and additionally to have used aluminum oxide as metal oxide of the metallization material of the metallized sealant layer taught by Cloutier et al. and Wnuk et al., since Wnuk et al. establish that aluminum oxide is a well known material for use as the metallization material of a metallized layer for use as a barrier material in packaging (paragraph 0042 of Wnuk et al.).

Claims 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2014/0349045) in view of Baumhauer (US 2009/0260203), as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

In regard to claim 6, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in regard to claim 1. In regard to the barrier layer, all NatureFlex films (including the N950 type NatureFlex film taught at the end of paragraph 0022 of Cloutier et al., and all other NatureFlex films taught in paragraph 0022) are cellulose based films. The NatureFlex brand of films (NatureFlex films are made by Innovia Films) are cellulose based films, as evidenced by both of US 2011/0033700 (paragraph 0015) and US 2012/0142817 (paragraph 0034).

Cloutier et al. teach that the sealant material is of a bioplastic such as Mater Bi tradename (abstract and paragraphs 0023 and 0026), but do not explicitly teach that the bioplastic may be one of the bioplastics recited in Applicant’s claim 6.

Baumhauer, however, disclose a compostable bag where the most common materials at the time of the filing of the Baumhauer application that were classified as compostable were polylactic acid (PLA) and materials under the Mater Bi tradename, and that both PLA and materials under the Mater Bi tradename are suitable materials for the compostable material of the plastic bag of Baumhauer (paragraph 0018), and are therefore art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material (MPEP 2144.06(II)).

Paragraph 0018 of Baumhauer states:
… Mater-Bi (main component corn-starch), and PolyActide (PLA) (made from corn-starch as well) are currently the 2 main resins (raw materials), being used today in the production of compostable and biodegradable plastics and are certified for compostability under standards set by international organizations…

 Since Baumhauer establish that polylactic acid (PLA) and materials under the Mater Bi tradename were known and suitable compostable bioplastic materials for plastic bags, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the PLA of Baumhauer (which is compostable) as the material of the sealant layer of Cloutier et al., as a replacement for the material under the Mater Bi tradename of Cloutier et al., as polylactic acid (PLA) and materials under the Mater Bi tradename are art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material as established by Baumhauer (MPEP 2144.06(II)).

In regard to claim 19, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in regard to claim 11.

Cloutier et al. teach that the sealant material is of a bioplastic such as Mater Bi tradename (abstract and paragraphs 0023 and 0026), but do not explicitly teach that the bioplastic may be one of the bioplastics recited in Applicant’s claim 19.

Baumhauer, however, disclose a compostable bag where the most common materials at the time of the filing of the Baumhauer application that were classified as compostable were polylactic acid (PLA) and materials under the Mater Bi tradename, and that both PLA and materials under the Mater Bi tradename are suitable materials for the compostable material of the plastic bag of Baumhauer (paragraph 0018), and are therefore art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material (MPEP 2144.06(II)).
 
Paragraph 0018 of Baumhauer states:
… Mater-Bi (main component corn-starch), and PolyActide (PLA) (made from corn-starch as well) are currently the 2 main resins (raw materials), being used today in the production of compostable and biodegradable plastics and are certified for compostability under standards set by international organizations…

Since Baumhauer establish that polylactic acid (PLA) and materials under the Mater Bi tradename were known and suitable compostable materials for plastic bags, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the PLA of Baumhauer (which is compostable) as the material of the sealant layer of Cloutier et al., as a replacement for the material under the Mater Bi tradename of Cloutier et al., as polylactic acid (PLA) and materials under the Mater Bi tradename are art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material as established by Baumhauer (MPEP 2144.06(II)).

In regard to claim 20, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in regard to claim 11. In regard to the barrier layer, all NatureFlex films (including the N950 type NatureFlex film taught at the end of paragraph 0022 of Cloutier et al., and all other NatureFlex films taught in paragraph 0022) are cellulose based films. The NatureFlex brand of films (NatureFlex films are made by Innovia Films) are cellulose based films, as evidenced by both of US 2011/0033700 (paragraph 0015) and US 2012/0142817 (paragraph 0034).

Cloutier et al. teach that the compostable flexible material may be formed into package form. See, for example, Fig. 2 and 3 and paragraph 0027.

Cloutier et al. teach that the compostable flexible material may include a compostable ink applied to at least a portion of it (paragraph 0028) (the combination of the barrier layer, adhesive layer and the sealant layer is the “sealant layer integrated with the barrier layer”, so the structure of the ink applied to the barrier layer as taught in paragraph 0028 corresponds to the ink being applied to a portion of the integration of the sealant layer and the barrier layer [“sealant layer integrated with the barrier layer”]). 

Since there is nothing present in the compostable flexible material discussed above in regard to claim 11 or the packaging made from the material (including the compostable ink taught in paragraph 0028) that would make it not possible for the material/packaging made from the material to be heated by a microwave oven to warm or cook foodstuff contained in packaging made from the material/packaging made from the material, one of ordinary skill in the art would have expected that the material/packaging made from the material can be heated by a microwave oven to warm or cook foodstuff contained in packaging made from the material.

Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Cloutier et al. teach that the sealant material is of a bioplastic such as Mater Bi tradename (abstract and paragraphs 0023 and 0026), but do not explicitly teach that the bioplastic may be one of the bioplastics recited in Applicant’s claim 20.

Baumhauer, however, disclose a compostable bag where the most common materials at the time of the filing of the Baumhauer application that were classified as compostable were polylactic acid (PLA) and materials under the Mater Bi tradename, and that both PLA and materials under the Mater Bi tradename are suitable materials for the compostable material of the plastic bag of Baumhauer (paragraph 0018), and are therefore art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material (MPEP 2144.06(II)).
 
Paragraph 0018 of Baumhauer states:
… Mater-Bi (main component corn-starch), and PolyActide (PLA) (made from corn-starch as well) are currently the 2 main resins (raw materials), being used today in the production of compostable and biodegradable plastics and are certified for compostability under standards set by international organizations…

Since Baumhauer establish that polylactic acid (PLA) and materials under the Mater Bi tradename were known and suitable compostable materials for plastic bags, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the PLA of Baumhauer (which is compostable) as the material of the sealant layer of Cloutier et al., as a replacement for the material under the Mater Bi tradename of Cloutier et al., as polylactic acid (PLA) and materials under the Mater Bi tradename are art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material as established by Baumhauer (MPEP 2144.06(II)).

The use of PLA as the bioplastic of the sealant layer as taught by Baumhauer does not render the package unusable: PLA is capable of being used in a microwave oven for the purposes of warming / cooking foodstuff in the package. MPEP 2112 I as cited above; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claims 9, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2014/0349045) in view of Brulz (USPN 8,387,797), as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

In regard to claims 9 and 15, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in regard to claims 1, 8 and 11.

In regard to claim 9, Cloutier et al. teach that the compostable flexible material may include a compostable ink applied to at least a portion of it (paragraph 0028).

Cloutier et al. do not teach that the laminate for the package (pouch) may include a paper layer, and a compostable adhesive layer that bonds the paper layer to the laminate that is explicitly taught by Cloutier et al. (compostable sealant layer/compostable adhesive layer/ compostable barrier layer of Cloutier et al.).

Brulz, however, disclose a compostable laminate for a 100% compostable package package (col. 1, lines 5-7 and lines 54-56) that includes at least one compostable biopolymer film such as PLA, paper layers and a water based adhesive (col. 2, lines 10-19 and lines 45-50). Paper is well known to be compostable to those of ordinary skill in the art. Since Brulz establish that it is known to form a 100% compostable multilayer package including at least one compostable biopolymer film, paper layers and a compostable water based adhesive (because the package is 100% compostable), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added at least one paper layer to the multilayer compostable packaging laminate of Cloutier et al., and to have bonded the paper layer to the sealant layer/compostable adhesive layer/barrier layer laminate of Cloutier et al. via the compostable water based adhesive of either Cloutier et al. or Brulz, in order to supply the laminate with a paper layer for such reasons that would have been obvious to one of ordinary skill in the art including providing a paper appearance to the package and to provide a paper substrate on which to print ink, where desired, depending upon the particular intended end use and/or desired aesthetics of the package.

In regard to claims 10 and 17, the compostable water-based adhesive of both Cloutier et al. and Brulz are water-based (see discussion of claims 9 and 15 and 1 and 11 provided above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2014/0349045) in view of Wnuk et al. (US 2012/0107534), and in further view of Brulz (USPN 8,387,797), as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

Cloutier et al. and Wnuk et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in each rejection of claims 1, 2 and 3.

Cloutier et al. do not explicitly teach that the laminate includes a paper layer (and Wnuk et al. do not explicitly teach a paper layer in the laminate when Mater Bi is the material of the sealant layer, see paragraph 0035 of Wnuk et al.).

Brulz, however, discloses a compostable laminate for a 100% compostable package package (col. 1, lines 5-7 and lines 54-56) that includes at least one compostable biopolymer film such as PLA, paper layers and a water based adhesive (col. 2, lines 10-19 and lines 45-50). Since Brulz establish that it is known to form a 100% compostable multilayer package including at least one compostable biopolymer film, at least one paper layer and a compostable water based adhesive (because the package is 100% compostable), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added at least one paper layer to the multilayer compostable packaging laminate taught by Cloutier et al. and Wnuk et al. as discussed above in regard to claim 3, in order to supply the laminate with a paper layer for such reasons that would have been obvious to one of ordinary skill in the art including providing a paper appearance to the package and to provide a paper substrate on which to print ink, where desired, depending upon the particular intended end use and/or desired aesthetics of the package.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788